                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

ROBIN A. WETHERELL DMD,                       )
                                              )
       Plaintiff,                             )
                                              )
       v.                                     )             Case No. 3:18-cv-1884-NJR-RJD
                                              )
RENEW DIGITAL, LLC and                        )
MARK DIFFENDERFER,                            )
                                              )
       Defendants.                            )

                                            ORDER

DALY, Magistrate Judge:

       A discovery dispute conference in this matter was held on June 10, 2019. During the

conference, the Court addressed various disputes brought by Defendants Renew Digital, LLC and

Mark Diffenderfer. The parties submitted materials to the Court ahead of the conference that

were reviewed and considered. The Court’s rulings are set forth below.

   1. Text Messages among Plaintiff, the Office Manager, and the IT Manager

       Defendants seek text messages sent among Plaintiff, his office manager, and the IT

manager relating to this lawsuit. Plaintiff indicated in his responses to a number of discovery

requests that Donna and Robin Wetherell do not send or receive text messages. These statements

have been contradicted by the telephone records of Brooke Alexandra Fitts. Based on these

records, it appears numerous text messages were sent to and received from Donna Wetherell’s

telephone number. Insofar as there appear to be text messages that were requested by Defendants

throughout the course of discovery, Plaintiff is ORDERED to provide any relevant messages by

June 26, 2019. If Plaintiff is unable to produce these messages, he is ORDERED to provide an

explanation as to the efforts made to retrieve the messages and why the messages were not able to
                                            Page 1 of 3
be produced.

       The Court was also advised at the discovery dispute conference that Donna and Robin

Wetherell communicate via “Signal”, an internet-based, private messenger application that allows

them to send messages that are not reported to their phone carrier or stored by the application.

These messages may be set to “disappear.” It is not clear whether relevant messages were sent

or received on this application and, if so, whether the messages were set to “disappear.” Counsel

for Plaintiff shall conduct an appropriate investigation to determine whether there are relevant

messages that are able to be produced and, if not, explain what efforts were made to retrieve

relevant messages and why these efforts were unsuccessful. Any messages from the Signal

application or explanation as to why the messages cannot be retrieved must be produced by June

26, 2019.

   2. Electronic X-Ray Images

       Defendants seek electronic delivery of Plaintiff’s 3D and 2D Panorex x-rays from April 1,

2018 to June 30, 2018. Plaintiff does not object to Defendants conducting an inspection of the

records at his offices, but contends that it would be an unnecessary and undue burden on Plaintiff

to convert the records to another medium for delivery. Defendants assert that the records could

easily be copied to a disk, flash drive, or online cloud service. First, it is not clear in what format

Plaintiff maintains the x-rays Defendants seek. Pursuant to Federal Rule of Civil Procedure

34(b)(2)(E)(ii), a party is required to produce documents in a form or forms in which they are

ordinarily maintained or in a reasonably usable form or forms. Here, there is no indication that

delivery in an electronic form as requested by Defendants is unreasonable and Defendants are

entitled to production of documents in a usable form. Accordingly, Plaintiff is ORDERED to

provide the 3D and 2D Panorex x-ray image files from April 1, 2018 to June 30, 2018 in electronic
                                        Page 2 of 3
form by June 26, 2019.

   3. “Power Events” Log

       Defendants contend that Plaintiff’s IT provider testified at deposition that Plaintiff’s office

suffered over 64 power issues in the last two and a half years. The IT provider testified there was

a log of these “power events.” Defendants seek production of the “power events” log. It is not

apparent whether Plaintiff has this log. The “power events” log is relevant under Federal Rule

of Civil Procedure 26 and, therefore, must produced by June 26, 2019.

   4. Documents and Responses to Defendants’ Second Set of RPDs and Interrogatories

       The parties are directed to meet and confer regarding this issue. If the parties are unable

to resolve their disputes, they should contact the chambers of the undersigned.

   5. Electronic Calibration Reports

       The parties are directed to meet and confer regarding this issue. If the parties are unable

to resolve their disputes, they should contact the chambers of the undersigned.

IT IS SO ORDERED.

DATED: June 12, 2019


                                                      s/ Reona J. Daly
                                                      Hon. Reona J. Daly
                                                      United States Magistrate Judge




                                           Page 3 of 3
